 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Case No. 1:16-cr-00172-DAD-BAM
12                       Plaintiff,
13           v.                                        ORDER OF RELEASE
14    JAMAR JOHNSON,
15                       Defendant.
16

17          The government moved to dismiss the Indictment against the above named defendant in

18   this action October 28, 2019. Accordingly, the defendant shall be released as to this case

19   forthwith.

20   IT IS SO ORDERED.
21
        Dated:     October 28, 2019
22                                                     UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                      1
